WALKER, P. -I.
Charges 1 and 8, refused to the defendant, were not. abstract, and each of them was such a charge as should have been given, Avhen duly requested by the defendant. — Heninburg v. State, 151 Ala. 26, 48 South. 959. The, action of the court on these and on other charges given and refused, as well as instructions given in the oral charge, make it plain that it entertained the view that, the voluntary drunkenness of the defendant, though it rendered him incapable of forming an intent or purpose to do anything, could not have the effect, of reducing a homicide committed by him below the grade of manslaughter in the first degree. That, this view is an erroneous one is shown by the ruling above cited.
Reversed and remanded.